PER CURIAM
(concurring in part).
The majority of the Justices participating are of the opinion that in certain circumstances approval may be given of the employment of associate counsel by the guardian ad litem to assist him in properly representing the interests of his ward and the trust committed to him. Watters v. First Nat. Bank of Mobile, 233 Ala. 227, 171 So. 280.
Accordingly, we do not think the record reflects that disregard of fiduciary duty on the part of the guardian ad litem to warrant his removal and to that extent the mandamus will be denied.
However, the guardian ad litem must stand impartial before all contesting parties in all proceedings in which his ward or the trust estate is interested and must direct his representation solely to the benefit of his ward and the trust estate. Being so,, such associate counsel the employment of which the court may authorize, must likewise entertain the same status and must not represent adverse interests.
The record here discloses that the attorneys the guardian ad litem has attempted to employ, presumably at the expense of the trust estate, do not entertain that impartial position, but are the retained counsel of parties litigating title to property now reposed in the trust estate, which litigation is being contested by the ward’s general guardian. It therefore clearly appears these attorneys do not entertain that neu*401tral position with respect to the parties litigant and the ward’s estate to authorize their representation of that estate. So considered, the writ will issue, requiring the respondent judge to disallow their employment as associate counsel of the guardian ad litem.
Let the writ issue to the extent above indicated.
LIVINGSTON, C. J., and FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.
GOODWYN, J., not sitting.